United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3796
                                  ___________

Patrick Robertson,                    *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas.
                                      *
Larry Norris, Director, Arkansas      * [UNPUBLISHED]
Department of Correction,             *
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: June 4, 2009
                               Filed: June 8, 2009
                                ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Patrick Robertson appeals after the district court1 dismissed
as time-barred his 28 U.S.C. § 2254 petition challenging his parole classification.
Upon de novo review, see Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir. 2001), and




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
careful consideration of the arguments on appeal, we agree with the district court’s
conclusion that the petition was untimely under 28 U.S.C. § 2244(d)(1).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-